Citation Nr: 1019247	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-10 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for cervical strain.  

2.  Entitlement to service connection for lumbar strain.  

3.  Entitlement to service connection for pelvic and 
abdominal pain.  

4.  Entitlement to service connection for residuals of right 
ovarian cystectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to February 
2005.  

This appeal arises from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Veteran limited the issues on appeal to those set out on 
the title page on her VA Form 9, submitted in March 2007.  

The issues of service connection for cervical and lumbar 
strain are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The claims folder does not include a current diagnosis of any 
disorder related to abdominal or pelvic pain, or any 
residuals of a right ovarian cyst.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for abdominal or 
pelvic pain have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

2.  The criteria for service connection for residuals of 
right ovarian cystectomy have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The Veteran filed her claim for VA benefits in November 2004 
prior to her separation from the service.  The RO sent her 
letters in January 2005, September 2005, October 2005 and 
February 2006.  Those letters informed her of what actions 
were needed from her, of VA's duty to assist in obtaining 
evidence to support her claim, and what the evidence must 
show to support her claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
service connection claim.  In May 2006 the RO sent the 
veteran a letter which explained how VA establishes a 
disability rating or effective date for any increase.  

The Veteran's service treatment records were obtained and the 
RO requested the private records identified by the Veteran.  
The Veteran was informed of the records which were requested 
but not obtained.  The Veteran was examined by VA.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Service Connection 

The Veteran is seeking service connection for pelvic and 
abdominal pain and residuals of a right ovarian cystectomy.  

At service enlistment in June 1997 no abnormalities of the 
abdomen were noted.  A pelvic examination was not performed.  
On her Report of Medical History she denied any history of 
stomach trouble or being treated for a female disorder.  

July 1999 service treatment records include complaints of 
right sided abdominal pain.  The assessment was the Veteran 
had candidiasis and/or early pelvic inflammatory disease 
versus a cyst.  A pelvic ultrasound in August 1999 revealed a 
1.3 centimeter simple appearing cyst in the right ovary.  In 
September 1999 the Veteran returned with complaints of pelvic 
pain.  

August 2000 service treatment records reveal the Veteran 
complained of abdominal pain and nausea.  The assessment was 
menstrual cramps.  In September 2000 the Veteran returned 
with complaints of bilateral lower quadrant abdominal pain of 
two weeks duration.  The assessment was rule out Fitz-Hughs-
Curtes.  

After the Veteran delivered her daughter in October 2001, she 
was seen in January 2002 and a cervical polyp was noted.  

June 2002 records noted a long history of lower abdominal 
pain which was described by the Veteran as intermittent, yet 
monthly, and which she did not relate to her cycle.  A 
history of abdominal and pelvic pain, absent during pregnancy 
was recorded, with possible diagnoses recorded as an ovarian 
cyst, endometriosis, irritable bowel syndrome, Mittleschwertz 
pain, rule out sexually transmitted disease or pelvic 
inflammatory disease, and constipation and gas.  Referral to 
gynecology for evaluation of chronic pelvic pain was ordered.  
July 2002 records noted a large cyst on the right ovary, for 
which she was followed in November 2002.  Apparently, it was 
some time between July and November 2002, that the cyst was 
removed as the medical entry from November 2002, was to 
determine that the cyst "had resolved."  No further entries 
appear in the service treatment records with respect to any 
ovarian cyst.  The claims folder does not include a report of 
medical examination at separation.  

The Veteran was examined by VA in March 2006.  The general 
examination report reveals she had problems with pain in her 
right lower abdomen and across her entire lower abdomen.  She 
gave a history that she went to the emergency room in October 
and November 2005 with these pains and was told that it was 
either pelvic inflammatory disease or related to her IUD.  
The examiner referred to the gynecological examination for a 
full evaluation, and entered no diagnosis herself.  She did 
record, however, that the abdomen was soft without 
organomegaly, masses or tenderness.  Likewise, bowel sounds 
were normal and active, although there was rebound 
tenderness.   

The report of the March 2006 VA gynecological examination 
noted the Veteran had complaints of a history of stomach and 
abdominal pain, but she had not had any pain for the last 
nine months, and currently had no complaints of any kind.  
Pelvic ultrasound performed that month was negative with no 
fibroids on the uterus and normal size ovaries.  The 
diagnosis was history of pelvic abdominal pain with no 
current complaints.  No apparent etiology was delineated for 
her source of pain after the evaluation particularly since 
she had not had any pain in nine months.  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The evidence does not demonstrate the Veteran has any current 
disability related to her history of abdominal and pelvic 
pain or an ovarian cyst.  

One requirement for service connection, whether direct or 
secondary, is that the claimed disability currently exist.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  A complaint of 
pain alone, without a diagnosed related disorder, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  

The Veteran indicated in March 2006 she had not suffered 
abdominal or pelvic pain in nine months.  She did not 
subsequently report any records of treatment for or 
complaints of abdominal pain.  In addition, there is no 
diagnosis of any residual of her ovarian cyst.  The pelvic 
ultrasound in March 2006 was negative.  

In the absence of a current disability, service connection is 
not warranted for the history of abdominal or pelvic pain or 
for residuals of a right ovarian cyst.  


ORDER

Service connection for abdominal or pelvic pain is denied.  

Service connection for residuals of right ovarian cystectomy 
is denied.  


REMAND

The Veteran is seeking service connection for cervical and 
lumbar strain.  After reviewing the claims folder the Board 
has determined that a medical opinion must be obtained.  

Service records show the Veteran was in a number of motor 
vehicle accidents, with resulting neck and back complaints.  
Although no neck disability was identified when examined for 
VA purposes on March 2006, later records reflect more 
complaints (following yet another motor vehicle accident).  
With respect to the lumbar spine, the March 2006 VA 
examination concluded with a diagnosis of disc disease L4-S1, 
but no opinion was offered regarding any nexus to in-service 
complaints.  

After obtaining any outstanding treatment records 
(development of the record appears to have ceased in 2007), a 
VA examination and medical opinion should be sought, at least 
with respect to the lumbar spine, and also with respect to 
the cervical spine should the additional treatment records 
show current disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all 
health care providers who have treated 
her since March 2007 for any cervical 
strain or neck pain, and any lumbar pain 
or low back complaints.  VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
Veteran.  This should include requesting 
a copy of the report of magnetic 
resonance imaging of the lumbar spine 
apparently conducted in connection with 
the March 2006, VA examination.  

2.  Arrange for a VA orthopedic 
examination of the Veteran.  The claims 
folder should be made available to the 
examiner in conjunction with the 
evaluation.  The purpose of the 
examination is to determine the etiology 
of any current disorders of the lumbar 
spine, and if medical records are 
obtained showing treatment of complaints 
of neck or cervical pain since March 
2007, the etiology of any current 
cervical spine disorder.  For each 
disorder diagnosed with respect to the 
spine, the examiner is asked to answer 
the following:

Is it at least as likely as not (50 
percent probability) that the disorder 
began in service or is related to any 
incident in service, (including any motor 
vehicle accidents)?  

The examiner is asked to explain the 
basis for any conclusion expressed.  That 
explanation should include pointing out 
any clinical or treatment records which 
provided a basis for the conclusion.  

3.  If the benefit sought on appeal 
remains denied the Veteran and her 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


